UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [Amendment No. 1] (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54851 CANYON GOLD CORP. (Exact name of registrant as specified in its charter) Nevada Not Applicable (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number 4730 South Fort Apache Road, Suite 300, Las Vegas, Nevada 89147 (Address of principal executive offices) 101 Convention Center Dr, Suite. 700 Las Vegas, Nevada 89109 (Former address of principal executive offices) (800) 520-9485 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] As of November 25, 2014, there were 20,867,942 shares of the registrant’s common stock, $0.0001 par value, outstanding. CANYON GOLD CORP. FORM 10-Q/A FOR THE QUARTER ENDED JULY 31, 2014 EXPLANATORY NOTE This Amendment No. 1 to the Form 10-Q for Canyon Gold Corp. amends the Form 10-Q for the quarterly period ended July 31, 2014, originally filed with the SEC on September 15, 2014. This Amended Form 10-Q is being filed solely to revise certain portions of “Item 4, Controls and Procedures”, in response to comments issued by the SEC. No other material changes or additions are being made hereby except to update the report as necessary. TABLE OF CONTENTS PARTI—FINANCIAL INFORMATION Page Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II—OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Mine Safety Disclosure 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 2 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements Canyon Gold Corp. Condensed Consolidated Balance Sheets July 31, April 30, ASSETS (Unaudited) Current assets: Cash $ $ Prepaid expenses Total current assets Mineral claims Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued interest payable Accrued interest payable – related parties Derivative liability Convertible notes payable Convertible notes payable – related parties Notes payable – related parties Payables – related parties Total current liabilities Total liabilities Stockholders’ deficit: Preferred stock, $0.0001 par value; 20,000,000 shares authorized, 1,100,000 shares issued and outstanding Common stock, $0.0001 par value; 200,000,000 shares authorized, 20,798,976 and 14,491,896 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See notes to condensed consolidated financial statements 3 Canyon Gold Corp. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended July 31, Revenue $
